Citation Nr: 1217571	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  08-29 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Valerie Norwood, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and R.M.M.


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to June 1974.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In March 2012, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at his local RO.  A transcript of the hearing is associated with the claims file.  

For reasons discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

Review of the record reveals that the Veteran is receiving disability benefits from the Social Security Administration (SSA).  See July 2004 SSA letter; August 2004 SSA Data Inquiry.  However, the evidence of record does not indicate for what disability the Veteran receives SSA benefits, as the actual SSA decision and the reports and records considered by SSA in making its decision are not of record.  As a result, the Board cannot determine that no reasonable possibility exists that the records are relevant to the Veteran's claim.  Accordingly, this claim must be remanded in order for VA to attempt to obtain the Veteran's SSA records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Review of the record reveals that the Veteran was diagnosed with hepatitis C in approximately December 1998 following a liver needle biopsy and other clinical tests.  See private medical records from Drs. J.F. and K.W. dated from 1998 to 2003.  In November 2002, the Veteran sought treatment at the VA outpatient clinic in Beaumont, Texas, where he reported a medical history of hepatitis C.  Subsequent testing revealed a positive result to the hepatitis C antibody (HCV Ab) and polymerase chain reaction (HCV PCR) tests and, as a result, the Veteran's diagnosis was continued.  See VA outpatient treatment records dated November and December 2002, April 2003; see also VA treatment records dated from 2002 to 2005.  

Despite the evidence showing continued treatment for the Veteran's hepatitis C, there is no medical evidence or opinion of record that addresses the likely etiology of his current disability.  

The Veteran has asserted that his hepatitis C was incurred as a result of the immunizations he received by way of an air gun during service.  He has asserted that the air guns were unsanitary, as he did not see medical personnel clean the air gun between each use and he saw blood running down the arms of those in front of him.  See statements from the Veteran dated July 2006 and November 2008.  In support of this assertion, the Veteran has referred to a study conducted by the World Health Organization which he reports found that medical procedures could contribute to the transmission of hepatitis C from healthcare workers to patients from the reuse of non-sterile needles during campaigns to mass immunize Vietnam and other foreign duty service members.  See May 2008 statement from the Veteran.  

The Veteran has also asserted that he received inoculations with needles a couple of times during service when he was sick.  He has also asserted that, while he had a shaving profile during service, he may have shared razors with other service members because they were in close quarters, although he is not sure if that actually occurred.  See March 2012 Travel Board hearing transcript; November 2011 Appellant's Brief.  He has also similarly asserted that he sustained abrasions and minor wounds during field exercises, after which everyone shared clean-up rags and possibly transmitted viruses.  See November 2008 statement from the Veteran.  

The Veteran has denied all other risk factors for hepatitis C, including intravenous drug use, intranasal cocaine, high-risk sexual activity, hemodialysis, tattoos or body piercings, shared toothbrushes or razors, use of non-sterile needles, or a blood transfusion.  See May 2008 Hepatitis C questionnaire.  In this context, the Veteran has consistently denied the use of intravenous drugs.  In a July 1999 private treatment record, the Veteran admitted to past intravenous drug use on multiple occasions and in a September 2003 VA treatment record, it was reported that the Veteran had intravenous drug use from 1978-1990.  

Despite the foregoing evidence, VA has never requested a VA examination or opinion in conjunction with this claim.  Under the VCAA, VA is obligated to provide an examination or obtain a medical opinion where there is competent evidence of a current disability, evidence of an event, injury, or disease in service, an indication that the current disability may be associated with service, and insufficient medical evidence on which to make a decision on a claim.  38 U.S.C.A. § 5103A (West 2002); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, there is evidence of a current diagnosis of hepatitis C, competent lay evidence of events in service to which his current diagnosis of hepatitis C may be related, and competent lay evidence which indicates that the current diagnosis of hepatitis C may be related to military service.  

Accordingly, the case is REMANDED for the following action:

1. Request from the SSA all records related to the Veteran's claim for disability benefits, including all medical records and copies of all decisions or adjudications.  All negative responses should be fully documented in the claims file.  

2. Request that a physician knowledgeable in evaluating infectious diseases, such as hepatitis C, review the claims file and provide an etiology opinion regarding the Veteran's current hepatitis C.  

After review of the claims file, the reviewing physician should opine whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's hepatitis C was incurred in or is otherwise related to active duty.  

In answering the foregoing, the reviewing physician should address the risk factors identified from the record (as summarized in this document), keeping in mind that disability resulting from intravenous drug abuse, whether in service or not, would not be considered in line of duty.  For purposes of the opinion, the denial of intravenous drug use by the Veteran is not considered credible.  

The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All opinions and conclusions expressed must be supported by a complete rationale.  

3. After the development above has been completed to the extent possible, reexamine the claims file to determine whether any supplementary development is warranted.

4. Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed, and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


